Citation Nr: 1131390	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-31 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including schizophreniform disorder with paranoid features.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to October 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This matter was previously before the Board in May 2009 at which time the case was remanded for additional development.  Such development has been completed by way of curing VCAA notice deficiencies, obtaining the Veteran's records from the Social Security Administration, and affording the Veteran a new VA examination.  Thus, there has been substantial compliance with the Board's May 2009 remand directions.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's chronic paranoid schizophrenia is attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, chronic paranoid schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for chronic paranoid schizophrenia.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Background

The Veteran's service treatment records show that he had a normal clinical psychiatric evaluation at an examination for the Air Force in April 1978.  They also show that he reported having a history of "Depression or excessive worry" on an April 1978 Report of Medical History.  In addition, these records show that the Veteran sustained a laceration to his head in October 1980 when he hit the antenna of a B-52.  He was assessed at that time as having a laceration to the mid forehead in a superior location approximately 4 centimeters in length.  It was also noted that he was "neuro vascular intact" with no bony involvement or loss of consciousness and negative concussion symptoms.  

Service treatment records from the mental health clinic show that the Veteran participated in a five week stress management skills enhancement group in January 1993 with improvement noted after session 4.  The termination summary in early February 1993 states that the reason the Veteran was referred to the group was for "work-related stress".  He was diagnosed upon discharge on axis I as having an occupational problem, in remission.  He was not given a diagnosis on axis II or III.  There is no separation examination report on file.  

A record on file from J. Beck M.D. dated in July 2003 shows that he met with the Veteran's wife and daughter on an emergent basis out of their concern over the Veteran.  More specifically, the Veteran was noted to be showing paranoid behavior such as not believing that he was talking to his daughter on the phone during a call he made from the road, instead believing that there were imposters living in his house.  The Veteran had also reportedly expressed his belief that someone was trying to kill him and that his employer had put a tape recorder in his truck that played the voices that the Veteran reported hearing.  Dr. Beck noted that he had an appointment to see the Veteran in August 2003.  

On file is a private progress note from Dr. Beck (of Beck Psychiatric Medical Group) dated in August 2003.  This record shows that the Veteran complained of work problems to include harassment by his employer.  He also reported that when he retired from the military he handed in an exit statement and wondered if the US Government was "out to get him".  He was diagnosed as having delusional disorder, persecutory type, and was advised to continue taking Risperdal.  

In August 2003, the Veteran filed a claim for service-connected compensation benefits for various disabilities including "stress management problems".  

Private psychological evaluation reports from Vanguard Psychiatric Group include an initial psychiatric evaluation report dated in September 2003.  According to this report, the Veteran reported experiencing continuous mental anguish by his employer from May 2001 to July 2003.  He was noted to be employed as a truck driver and his duties included loading a trailer and driving a truck.  The report notes that in March 2003 while driving a truck for his employer, the Veteran drove into a tree after hearing voices telling him that it was okay to turn his truck around on the road.  The Veteran said that the accident happened because his supervisor gave him poor directions and wanted to pick on him.  The Veteran also reported that he sustained a severe head injury in October 1980.  The examiner relayed that the Veteran and his wife reported that there was no history of prior mental disorder, mediation or therapy prior to the Veteran's abusive work situation, but there had been some milder symptoms that were not to the high level following the stress he experienced at work.  In this regard, it was noted that he apparently had some mild paranoia prior to his work problems which may have exacerbated the situation.  Also, prior to his current medications, the Veteran was noted to be paranoid and delusional, hurting himself when angry and twice hurting his wife.  The examiner opined that the Veteran's condition of schizophrenia, paranoid type, was industrially related.  He remarked that the Veteran's current condition and complaints were related to the industrial injury that occurred on a continuous basis from May 2001 to July 2003.

Records from the Social Security Administration show that in December 2003 the Veteran underwent a private comprehensive psychiatric evaluation by D. Mathis, D.O.  The Veteran reported at this examination that he began hearing voices following a head laceration in October 1980, but did not tell anyone in service about it for fear of being discharged.  He said that he felt that he could go ahead and continue to work despite this.  He denied receiving any psychiatric treatment prior to August 2003 and said that his medication had helped.  Dr. Mathis diagnosed the Veteran as having delusional disorder, persecutory type, schizoid personality disorder, and chronic psychotic illness.  He stated that the Veteran had a schizoid personality type and that the Veteran described symptoms over several years that were consistent with a delusional disorder, persecutory type.  He went on to state that the Veteran had been able to function in the military and elected not to seek help in the military because he was afraid he would have to leave the military.  

The Veteran was diagnosed by a private internal medicine physician in December 2003 as having schizophrenia with depression not otherwise specified.  He relayed the Veteran's report of hearing voices since the 1980s secondary to a head injury.

VA progress notes in 2003 and 2004 reflect the Veteran's report of hearing voices and feeling paranoid since his head injury in service and reflect diagnoses of paranoid schizophrenia and anxiety.

A private psychological evaluation report from Vanguard Psychiatric Group in January 2004 notes that there was no evidence of any pre-existing, permanent psychological disability prior to the Veteran's work injury from May 2001 to July 2003.  It further notes that the Veteran did not have any pre-existing or concurrent factors prior to his work injury from May 2001 to July 2003 that could have rendered the Veteran more vulnerable to job stress.  This report notes that the Veteran had been unable to work for six months since July 2003 and was presently unemployed.

A February 2004 VA progress note shows that the Veteran was seeking a medical evaluation for auditory, visual and tactile hallucinations that he reported having for the past 13 years.  The note contains the Veteran's report that his boss requested that he get a psychiatric evaluation because he was hearing persistent voices and that he was fired from his job due to his psychiatrist's recommendation that he should not work.  This note contains a diagnosis of paranoid schizophrenia and obsessive compulsive disorder.  It also notes that due to the Veteran's severe psychopathology as a result of his paranoid schizophrenia and impaired reality testing he was unable to work permanently, was disabled, and needed assistance.  

At a QTC examination in April 2004, the examiner noted that there were no psychiatric records to review.  He relayed that after leaving the military, the Veteran began working as a truck driver until June 2003 at which time he started to hear voices.  The Veteran's wife was noted to accompany the Veteran to the examination and reported that although this problem was more pronounced in June 2003, the Veteran had been suspicious even before then.  The Veteran denied psychiatric treatment prior to 2003.  He was diagnosed as having schizophreniform disorder with paranoid features.  The examiner explained that the Veteran manifested full-fledged paranoid delusional thinking in June 2003 and since the duration of symptoms was less than two years old, schizophreniform disorder seemed appropriate for the axis one category.  However, he added that this diagnosis might be changed to paranoid schizophrenia if the symptoms persisted.  He also noted that even before the full-fledged psychotic state the Veteran had been suspicious of his spouse at times and accused her of not being loyal to him and of poisoning his food.

A brain MRI taken by VA in April 2005 revealed no evidence of old traumatic brain injury.  The Veteran was diagnosed as having paranoid schizophrenia and status-post non-concussive head trauma in 1980 with no residuals.

The Veteran's wife's therapist submitted a letter in May 2005 stating that he provided individual, group and marital therapy for the Veteran's wife related to the stress of caring for the Veteran.  He said that during marital therapy sessions with the Veteran in 2005, they discussed specific physical and emotional symptoms related to the Veteran's post-head injury to include sleep difficulty, emotional lability, irritability and depression. 

The Veteran reported at a VA neurological examination in July 2005 that he sustained a blunt force trauma to the top right parietal scalp and skull with laceration in service and "saw many stars" , but did not lose consciousness.  He denied experiencing seizures, but said that he had "tantrums" in which he got really angry.  He said that after the head injury he started hearing voices and feeling paranoid about others watching him.  The Veteran was assessed as having old non-concussive head trauma in 1980.  No evidence of neurological origin.  Auditory and visual hallucinations most likely due to schizophrenia.  Neurological exam normal.

On file are two "To Whom It May Concern" letters received by VA in November 2005 from TSgt. L.D. and Tech. Sgt. L.H. (ret) both of whom reported that they had worked with the Veteran in service and that the Veteran used to get very easily upset and had trouble controlling his anger.  They also reported that he did not trust anyone and had attitude and temper problems.

VA progress notes in 2006 and 2007 show that the Veteran's schizophrenia was stable on meds.  

At a VA psychiatric examination in February 2008, the Veteran reported that he had done well until 1980 when he sustained trauma to the head.  He said he did not lose consciousness at the time, but required stitches to the scalp.  He said that he began to do "poorly" after the incident and starting hearing voices for about a year which then disappeared.  He said that after retiring in 1998, he began hearing voices again.  The examiner stated that it appeared that the Veteran developed a psychotic episode in 1980 around the time he reported having the head injury and that these psychotic symptoms persisted for a while and then disappeared for many years only to recur again at least since 1998.  He said that it had been persistent with delusions and hallucinations along with significant decline in functioning.  The decline was noted to be in many areas including work and interpersonal areas as well as personal development.  The examiner remarked that while it was not clear how the Veteran functioned as a crew chief for 18 years, the rest of his history was consistent with a diagnosis of chronic paranoid schizophrenia and it appeared that the onset of this was in 1980, fairly close temporally to the head trauma in service.  He said that it was not possible for sure to link the schizophrenia to the head trauma and that schizophrenia was not caused by head trauma, but the onset appeared to be around the same time.   

VA progress notes dated in 2008 and 2009 show that the Veteran's schizophrenia was stable on meds.  

In a July 2009 statement, the Veteran said that after his October 1980 head injury, he began having mental problems like hearing voices and thinking that people were out to get him and feeling angry.  He said that the Air Force just thought that he was having a problem with stress and anger and never had him examined.  

On file is a December 2009 VA psychiatric examination report diagnosing the Veteran as having chronic paranoid schizoprenia.  The examiner indicated that she had reviewed the Veteran's claims file and medical records, but she did not include an etiological opinion.  

The Veteran underwent another VA psychiatric examination in February 2011.  After examining the Veteran and relaying his history and findings, the examiner diagnosed the Veteran having paranoid schizophrenia, chronic, stable.  The examiner noted a slight variance in the Veteran's reported onset of psychiatric symptoms.  In this regard, he noted that the Veteran reported that he began hearing voices talking to him approximately one week after his inservice head laceration in 1980 whereas he reported in December 2009 that he began hearing voices approximately one year after hitting his head in 1980.  In any event, the examiner noted in his conclusion that the Veteran sustained a minor head trauma with scalp laceration in service, but exhibited no evidence of any neurological symptoms, signs, or sequel including results from a recent normal-for-age head MRI (magnetic resonance imaging).  He went on to note that some time after the trauma, the Veteran began hearing threatening and menacing voices that lasted throughout his military career and afterwards to the present.  He also noted that the Veteran had a brother three years older who developed schizophrenia and bipolar-like symptoms and died an alcoholic by suicide.  He stated that the Veteran also chronically exhibited signs of paranoid schizophrenia improved by antipsychotics.  He stated that there was no significant evidence that linked the Veteran's minor head trauma to the chronic schizophrenia, but opined that "it is clear that the [veteran's] schizophrenia developed while he was on active duty in the Air Force".  

III.  Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

IV.  Discussion

At the outset, with respect to notations on the Veteran's April 1978 Report of Medical History that the Veteran had a history of depression and excessive worry, the Board finds that these notations, by themselves, are not enough to overcome the presumption of soundness.  38 U.S.C.A. §§ 1111, 1137.  This is especially so when considering that the Veteran denied ever receiving psychiatric treatment prior to 2003, and his April 1978 examination report which shows that he had a normal psychiatric evaluation.  Therefore, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including schizophreniaform disorder with paranoid features, is being considered on a direct basis.

As noted in various medical records on file, to include the VA examination report in December 2009 and February 2011, the Veteran has a current diagnosis of chronic paranoid schizophrenia.  Thus, he has the disability that he claims.  Thus, the remaining question is whether there is evidence of an injury in service and evidence supporting an etiological link between such injury and the present disability.  38 C.F.R. § 3.303; Hickson, supra.

Regarding an injury in service, the Veteran relates his psychiatric disability to a head injury in service in 1980 when his hit his head on an antenna of a B-52 in 1980.  While this injury is indeed documented in the service treatment records which show that the Veteran sustained a laceration that required stitches, there is no documented evidence of any associated neurological or psychiatric symptoms.  Rather, the service treatment record notes that the Veteran was "neuro vascular intact" with no loss of consciousness and negative concussion symptoms.  The Veteran contends that he began hearing voices and feeling paranoid at some point following the head injury.  He also reported that he did not tell anyone because of fear he would be discharged from service.  Thus, there is no inservice documentation of the Veteran hearing voices or of paranoia.  Nonetheless, his service treatment records show that he participated in a five week stress management workshop series at a mental health clinic due to "work-related stress" in January 1993.  This is consistent with statements dated in November 2005 from two of the Veteran's fellow servicemen who worked with the Veteran in service and said that he had anger and attitude problems and was easily upset and did not trust anyone.  The Veteran addressed this in a July 2009 statement by asserting that after the 1980 head injury he began having mental problems like hearing voices and thinking that people were out to get him and feeling angry, but that the Air Force just thought that he was having a problem with stress and anger and never had him examined.  Accordingly, the Board finds that the Veteran's symptoms of stress, anger and mistrust of people date back to service.  

In addressing the question of a nexus between the Veteran's present diagnosis of chronic paranoid schizophrenia and service, the VA examiner in February 2008 stated that it was not possible for sure to link the schizophrenia to the head trauma as schizophrenia was not caused by head trauma, but that the onset of schizophrenia appeared to be around that time.  He explained that the Veteran appeared to have developed a psychotic episode in 1980 around the time of the reported head injury and that the psychotic symptoms persisted for a while and then disappeared for many years only to recur again at least since 1998 with persistent symptoms ever since.  The VA examiner in February 2011 similarly opined that there was no significant evidence that linked the minor head trauma to the chronic schizophrenia, but it was clear that the Veteran's schizophrenia developed while he was on active duty in the Air Force.  There is also the December 2003 private comprehensive psychiatric evaluation report from D. Mathis, D.O., who relayed the Veteran's report of hearing voices following a head laceration injury in October 1980.  He went on to state that the Veteran's described symptoms over several years were consistent with a delusional disorder, persecutory type, and that the Veteran had been able to function in the military and elected not to seek help in service because of fear he would have to leave the military.  

While the private psychological evaluation report from Vanguard Psychiatric Group beginning in September 2003 indicates that the Veteran's condition of schizophrenia, paranoid type, is "industrially related" and the April 2004 QTC examination report notes that the Veteran was in a "full-fledge psychotic state" in June 2003, both reports acknowledge that the Veteran had mild paranoia even before his work problems which spanned from May 2001 to July 2003, to include being suspicious of his spouse at times and accusing her of not being faithful and of poisoning his food.  

Consideration has also been given to a January 2004 psychological evaluation report from Vanguard Psychiatric Group which states that there was no evidence of any pre-existing, permanent psychotic disability prior to the Veteran's work injury from May 2001 to July 2003, and that the Veteran did not have any pre-existing or concurrent factors prior to his work injury from May 2001 to July 2003 that could have rendered him more vulnerable to stress.  Notwithstanding the uncertainty as to whether the psychologist had the Veteran's claims file to review when rendering these opinions, to specifically include his service treatment records showing work-related stress problems, the most that can be said of this report is that it puts the evidence in relative equipoise regarding establishing a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(d); Hickson, supra.  As such, the Veteran's service-connection claim for chronic paranoid schizophrenia is granted.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for chronic paranoid schizophrenia is granted.



____________________________________________
MARK G. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


